 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       ROBERTO G. MIRASOL, et al.,                    Case No. 2:19-cv-00027-KJM-EFB
11                       Plaintiffs,
12             v.                                       ORDER
13       WELLS FARGO BANK, N.A.,
14                       Defendant.
15

16                  Defendant Wells Fargo moves to dismiss this case under Rule 41, due to plaintiffs’

17   failure to file a second amended complaint. ECF No. 17. For the reasons below, the court

18   GRANTS the motion.

19                  On August 6, 2019, the court issued an order detailing the numerous instances in

20   which plaintiffs’ counsel exhibited an unwillingness or inability to timely prosecute this case. See

21   Order, ECF No. 16, at 1 (citing Orders to Show Cause, ECF Nos. 6, 8, 11, 13, 14). The court also

22   granted defendant’s first motion to dismiss, construing plaintiffs’ silence in response to the

23   motion as non-opposition. Id. at 3. Finally, the court allowed plaintiffs fourteen days to file an

24   amended complaint and warned, “[t]heir failure to do so will result in dismissal for failure to

25   prosecute.” Id. (citing Fed. R. Civ. P. 41(b)1).

26   1
       If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may
27   move to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a
     dismissal under this subdivision (b) and any dismissal not under this rule—except one for lack of
28   jurisdiction, improper venue, or failure to join a party under Rule 19—operates as an adjudication
                                                          1
 1                    On August 22, 2019, defendant moved to dismiss the case for failure to prosecute,
 2   because plaintiffs missed the deadline to file a second amended complaint. Mot., ECF No. 17, at
 3   1. As of the date of this order, plaintiffs still have not filed a second amended complaint.
 4   Consistent with the court’s warning in its August 6 order, the court hereby DISMISSES the case
 5   with prejudice for failure to prosecute. Fed. R. Civ. P. 41(b).
 6                    This order resolves ECF No. 17. The Clerk is directed to close the case.
 7                    IT IS SO ORDERED.
 8   DATED: October 30, 2019.
 9

10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   on the merits.
                                                        2
